                Case 3:20-cv-05539-RSL Document 50
                                                51 Filed 10/07/20
                                                         10/08/20 Page 1 of 4
                                                                            3




                                                  THE HONORABLE ROBERT S. LASNIK
 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 9

10
             STARR INDEMNITY & LIABILITY            CASE NO. 3:20-cv-5539-RSL
11           COMPANY,
                                                    STIPULATION AND ORDER
12                                                  FOR DISMISSAL OF
                               Plaintiff,
                                                    DEFENDANT JLW POINT
13                                                  RUSTON INVESTMENTS, LLC
                   v.
14           POINT RUSTON, LLC; MICHAEL             WITHOUT PREJUDICE AND
             COHEN; JULIE MCBRIDE; LOREN            WITHOUT FEES OR COSTS
15           COHEN; HOLLAND COHEN; MC               TO ANY PARTY
             RUSTON LLC; M&J REAL ESTATE
16
             INVESTMENT, LLC; MCBRIDE
17           COHEN MANAGEMENT GROUP,
             LLC; ABERNETHY ROAD GROUP,
18           LLC; MCBRIDE-COHEN
             CONSTRUCTION PAYROLL
19           SERVICES, LLC; CENTURY
             TACOMA BUILDING, LLC;
20
             CENTURY CONDOMINIUMS, LLC;
21           POINT RUSTON THEATRE, LLC;
             POINT RUSTON PHASE II, LLC;
22           POINT RUSTON PHASE III, LLC; PR
             RETAIL, LLC; JLW POINT RUSTON
23           INVESTMENTS, LLC,
24                             Defendants.
25

26



     STIPULATION AND ORDER FOR DISMISSAL - 1
     LEGAL\48536031\1
                Case 3:20-cv-05539-RSL Document 50
                                                51 Filed 10/07/20
                                                         10/08/20 Page 2 of 4
                                                                            3



                                             STIPULATION
 1

 2           Plaintiff Starr Indemnity & Liability Company (“Starr”) and Defendant JLW Point

 3 Ruston Investments, LLC (“JLW”), by and through their attorneys of record, hereby stipulate

 4 and agree:

 5           (1) That Starr has no duty to defend or indemnify JLW with respect to the lawsuit titled

 6               Thomsen Ruston, LLC, et al. v. Point Ruston, LLC, et al., Pierce County Superior

 7               Court Case No. 20-2-05437-8; and

 8           (2) To the dismissal of all claims between them, without prejudice and without fees or

 9               costs awarded against any party.

10 Starr is not dismissing its claims against any other party.

11
      DATED this 7th day of October, 2020.               DATED this 7th day of October, 2020.
12
      INSLEE, BEST, DOEZIE & RYDER PS                    COZEN O’CONNOR
13

14      /s/ William A. Linton                              /s/ Jonathan Toren        _
      William A. Linton, WSBA No. 19975                  William F. Knowles, WSBA No. 17212
15    Daniel G. Findley, WSBA No. 43362                  Jonathan Toren, WSBA No. 46896
      10900 NE 4th Street, Suite 1500                    999 Third Avenue, Suite 1900
16    Bellevue, Washington 98004-8345                    Seattle, Washington 98104
      Office: (425) 455-1234                             Telephone: 206.340.1000
17    Fax: (425) 635-7720                                Toll Free Phone: 800.423.1950
      Email: wlinton@insleebest.com                      Facsimile: 206.621.8783
18            dfindley@insleebest.com                    E-mail:        wknowles@cozen.com
                                                                        jtoren@cozen.com
19    Attorneys for Defendant JLW Point Ruston
      Investments, LLC                                   Attorneys for Plaintiff Starr Indemnity &
20                                                       Liability Company
21

22

23

24

25

26



     STIPULATION AND ORDER FOR DISMISSAL - 2
     LEGAL\48536031\1
                Case 3:20-cv-05539-RSL Document 50
                                                51 Filed 10/07/20
                                                         10/08/20 Page 3 of 4
                                                                            3



                                       ORDER OF DISMISSAL
 1

 2           THIS MATTER having come before the Court upon the Stipulation of the above-
 3 referenced parties, and the Court having reviewed the Stipulation and finding good cause, it is

 4 hereby

 5           ORDERED, ADJUDGED AND DECREED that all claims between Plaintiff Starr
 6 Indemnity & Liability Company and Defendant JLW Point Ruston Investments, LLC are hereby

 7 dismissed in their entirety without prejudice and without fees or costs against any party.

 8           DATED this _____        October___, 2020.
                         8th day of __________,

 9

10
                                                 The Honorable Robert S
                                                                      S. Lasnik
11 Presented by:

12 COZEN O’CONNOR

13   /s/ Jonathan Toren
   William F. Knowles, WSBA No. 17212
14 Jonathan Toren, WSBA No. 46896
   Attorneys for Plaintiff Starr Indemnity & Liability Company
15

16 Approved; Notice of Presentation Waived:

17   /s/ William A. Linton
   William A. Linton, WSBA No. 19975
18 Daniel G. Findley, WSBA No. 43362
   Attorneys for Defendant JLW Point Ruston Investments, LLC
19

20

21

22

23

24

25

26



     STIPULATION AND ORDER FOR DISMISSAL - 3
     LEGAL\48536031\1
